UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7427



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SCOTT TREMAYNE GRIFFIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-99-68; CA-02-72-2)


Submitted:   December 16, 2004            Decided:   December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Tremayne Griffin, Appellant Pro Se.       Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Scott Tremayne Griffin seeks to appeal the district

court’s order denying relief on his motion to reconsider under Fed.

R. Civ. P. 60(b), filed in his underlying 28 U.S.C. § 2255 (2000)

action.     The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of    appealability.             28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 368-69 (4th

Cir. 2004).       A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this standard by

demonstrating       that    reasonable     jurists       would      find    that      his

constitutional      claims      are   debatable    and     that   any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that   Griffin   has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented          in   the

materials       before   the    court    and    argument    would     not       aid   the

decisional process.



                                                                             DISMISSED


                                        - 2 -